      Case:
        Case1:19-cv-00828-DAP  DocDocument
               3:19-cv-00100-KGB   #: 34 Filed:
                                             10 07/11/19  1 of 2. Page
                                                 Filed 07/15/19   PageID  #:2235
                                                                       1 of




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                 )
 DANZEL L STEARNS,
                                                 )
                                                 )
                Plaintiff,                           Case No. 1:19-cv-00828
                                                 )
                                                 )
        v.                                           Judge Dan Aaron Polster
                                                 )
                                                 )
 INMATE SERV. CORP., et al.,                         MINUTES AND TRANSFER ORDER
                                                 )
                                                 )
                Defendants.
                                                 )

       The instant case was originally removed from the Crittenden County Circuit Court to the

Eastern District of Arkansas on April 10, 2019. Doc #: 1. On April 15, 2019, the Eastern District

of Arkansas transferred the case to the Northern District of Ohio based on the first-to-file rule

because an earlier related case, Peters v. Inmate Services Corporation, et al., No. 1:17-cv-1660,

was pending in front of Judge Gwin. Doc #: 7. However, this case was assigned to me, not Judge

Gwin, and Judge Gwin successfully mediated a settlement in Peters on April 19, 2019, just four

days after this case was transferred to me from the Eastern District of Arkansas. See Peters Docket;

Doc #: 92. Defendants filed motions to dismiss or transfer the case back to the Eastern District of

Arkansas on April 30, 2019 and May 13, 2019. Doc #: 22, 25, and 27. Plaintiff filed an omnibus

response on July 1, 2019. Doc #: 31. On July 2, 2019, I held a teleconference with counsel for all

parties. During the teleconference, I explained that I was inclined to transfer the case back to the

Eastern District of Arkansas because the original reason it was transferred here—as related to the

earlier filed Peters case—no longer existed because Peters had been settled and dismissed.
      Case:
        Case1:19-cv-00828-DAP  DocDocument
               3:19-cv-00100-KGB   #: 34 Filed:
                                             10 07/11/19  2 of 2. Page
                                                 Filed 07/15/19   PageID  #:2236
                                                                       2 of



However, I gave the parties additional time to consider whether they would like my assistance in

settling the case before I issued the transfer order and scheduled a follow-up teleconference.

       On July 10, 2019, I held the scheduled teleconference attended by counsel for Plaintiffs

Mark E. Merin, Paul W. Flowers, Paul J. James, and W. Craig Bashein, counsel for Defendant

Inmate Services Corporation Mark Alan Mayfield and John T. McLandrich, counsel for Defendant

Christopher L. Weiss Pamela Warnock Blair and Scyld D.T. Anderson, and counsel for Ryan B.

Moore John Q. Lewis. During the teleconference, counsel for Inmate Services Corporation

indicated that they were not in a position to mediate the case at this time.

       Accordingly, this case is hereby TRANSFERRED to the Eastern District of Arkansas.

       IT IS SO ORDERED.

                                                  /s/ Dan Aaron Polster July 11, 2019_
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
